Name: Commission Regulation (EC) NoÃ 1177/2005 of 20 July 2005 amending Regulation (EC) NoÃ 1238/95 establishing implementing rules for the application of Council Regulation (EC) NoÃ 2100/94 as regards the fees payable to the Community Plant Variety Office
 Type: Regulation
 Subject Matter: research and intellectual property;  EU institutions and European civil service;  taxation
 Date Published: nan

 21.7.2005 EN Official Journal of the European Union L 189/26 COMMISSION REGULATION (EC) No 1177/2005 of 20 July 2005 amending Regulation (EC) No 1238/95 establishing implementing rules for the application of Council Regulation (EC) No 2100/94 as regards the fees payable to the Community Plant Variety Office THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2100/94 of 27 July 1994 on Community plant variety rights (1), and in particular Article 113 thereof, After consulting the Administrative Council, Whereas: (1) Commission Regulation (EC) No 1238/95 of 31 May 1995 establishing implementing rules for the application of Council Regulation (EC) No 2100/94 as regards the fees payable to the Community Plant Variety Office (2), fixes the fees charged by the Community Plant Variety Office (the Office), and the levels of those fees. (2) It is expected that, at least until the end of 2005, the financial reserve of the Office will exceed the amount necessary to safeguard the continuity of its operations. The annual fee to be paid to the Office by holders of Community plant variety rights for the years 2006 and 2007 and the fees relating to technical examinations in the year 2006 should therefore not be increased as provided for in Regulation (EC) No 1238/95. (3) The provision of Regulation (EC) No 1238/95 concerning fees for issuing copies should be amended, to take into account the amendment of Commission Regulation (EC) No 1239/95 of 31 May 1995 establishing implementing rules for the application of Council Regulation (EC) No 2100/94 as regards proceedings before the Community Plant Variety Office (3), by Regulation (EC) No 1002/2005. (4) Regulation (EC) No 1238/95 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Community Plant Variety Rights, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1238/95 is amended as follows: 1. Article 9(1) is replaced by the following: 1. The Office shall charge a holder of a Community plant variety right (hereinafter referred to as the holder) a fee for each year of the duration of a Community plant variety right (annual fee) of EUR 300 for the years 2003 to 2007 and of EUR 435 for the year 2008 and the following years.; 2. Article 12(1)(b) is replaced by the following: (b) fees for issuing certified copies of documents; and; 3. in Annex I, the table is amended as follows: (a) the heading of the second column is replaced by the following: Fee in years 2003 to 2006; (b) the heading of the third column is replaced by the following: Fee in year 2007 and seq. Article 2 This Regulation shall enter into force the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 227, 1.9.1994, p. 1. Regulation as last amended by Regulation (EC) No 873/2004 (OJ L 162, 30.4.2004, p. 38). (2) OJ L 121, 1.6.1995, p. 31. Regulation as last amended by Regulation (EC) No 569/2003 (OJ L 82, 29.3.2003, p. 13). (3) OJ L 121, 1.6.1995, p. 37. Regulation as last amended by Regulation (EC) No 1002/2005 (OJ L 170, 1.7.2005, p. 7).